 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  618Union Square Theatre Management, Inc. and Theat-rical Protective Union, Local One, I.A.T.S.E, AFL-CIO. Cases 2ŒCAŒ28430 and 2ŒRCŒ21540 February 12, 1999 ORDER DENYING MOTION BY MEMBERS FOX, LIEBMAN, AND HURTGEN On August 17, 1998, the National Labor Relations Board issued a Decision and Order in this proceeding.1 In that decision, the Board held that the administrative law judge had properly allowed the Respondent to relitigate the issue of whether its technical directors were employ-ees, as the Regional Director had found in his Decision and Direction of Election in Case 2ŒRCŒ21540, or statu-tory supervisors, as the Respondent contended. However, the Board reversed the judge™s finding that the technical directors were employees and found, instead, that they were supervisors. Because the unfair labor practices al-leged in the complaint were directed toward the technical directors, the Board dismissed the complaint in Case 2-CA-28430. And because the Charging Party Union had petitioned to represent a bargaining unit consisting en-tirely of the technical directors, the Board also dismissed the petition in Case 2ŒRCŒ21540.                                                                                                                      1 326 NLRB 70 (1998). On October 14, 1998, the Union filed a Motion for Re-consideration of the Board™s Decision and Order. In sup-port of its motion, the Union contends that the Board erred in allowing the Respondent to relitigate the issue of the technical directors™ status. It also contends that the Board erred in finding the technical directors to be su-pervisors. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board having duly considered the matter,1  IT IS ORDERED that the Charging Party™s Motion for Reconsideration is denied as lacking in merit.2  1 The Union has called our attention to the fact that, after the admin-istrative law judge issued his decision, the General Counsel attempted to file exceptions and a supporting brief. Those documents were not forwarded to the Board members and therefore were not considered by the Board in its earlier Decision and Order. We have carefully consid-ered the General Counsel™s arguments and find that they do not require a different result. 2 The Union has called our attention to the fact that, after the admin-istrative law judge issued his decision, the General Counsel attempted to file exceptions and a supporting brief. Those documents were not forwarded to the Board members and therefore were not considered by the Board in its earlier Decision and Order. We have carefully consid-ered the General Counsel™s arguments and find that they do not require a different result.        327 NLRB No. 121 